DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 91 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 91, the limitation “nanostructured surface modification further comprises a barrier coating, a conversion coating, or a combination thereof” in ll. 1-2 is indefinite, in context, since it cannot be discerned if the barrier coating or conversion coating is referring to the coating containing the nanostructured surface modification or is this referring to an additional coating. The specification states, “The modified surface or surface coating where nucleation occurs may be, for example, a barrier coating, a conversion coating, or a combination thereof” ¶ [18], and “A ‘barrier coating’ forms a physical barrier, thus minimizing contact with undesired elements (e.g., water (as a ‘moisture barrier’)” ¶ [49]. For Examination purposes and in accordance with the specification and drawings, “nanostructured surface modification further comprises a barrier coating, a conversion coating, or a combination thereof” will be interpreted as – nanostructured surface modification is a barrier coating, a conversion coating, or a combination thereof --. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 58, 78-83, 85-89 and 91-94 are rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al. (US PG Pub. 20160333458) in view of Alizadeh et al. (Publication entitled “Dynamics of Ice Nucleation on Water Repellent Surfaces”, 2012), hereinafter referred to as Haupt and Alizadeh.
Regarding Claim 58, Haupt discloses a method for preventing or delaying the onset of a phase change on a surface (“an anti-ice coating comprising at least one rare earth metal oxide, a method for the production thereof, and the use of this anti-ice coating for preventing the formation of ice on, or for reducing the adherence of ice to, at least one surface”, abstract), said method comprising: 
providing a modified surface that comprises a nanostructured (“the anti-icing coating also comprises a structuring in the nanometer range in addition to the structuring in the micrometer range”, ¶ [98]) surface modification (“an anti-icing coating comprising at least one rare earth metal oxide”, ¶ [1]), wherein 
the nanostructured surface increases the energy barrier to a phase change or driving force required for a phase change from a first phase to a second phase for a substance that is in contact with the modified surface, in comparison to an unmodified surface that is identical to the modified surface with the exception that the unmodified surface does not comprise the surface modification (“the technical effect of "freezing slowing down" is achieved when, by coating at least one surface of a two- or three-dimensional body at a surface temperature of -20°C., the time period from the point when a drop of a liquid substance, preferably water, is applied to this surface until the drop crystallizes, i.e., freezes, is extended, preferably by at least a factor of 2, preferably by at least a factor of 5, preferably by at least a factor of 10, preferably by at least a factor of 20, as compared with such a surface of the two- or three-dimensional body having no coating according to the invention or being preferred according to the invention and containing at least one rare earth metal and oxygen”, ¶ [174]); and 
contacting a fluid stream that comprises a substance in a first phase comprising the substance in a vapor phase with said nanostructured surface under environmental conditions at which phase change to a second phase (“wind turbines…is subject to atmospheric effects and, accordingly, is characterized by frequent exposition to rain, condensate water or snow. Under corresponding environmental conditions, such precipitation accumulates on the rotor blades of a wind power station in the form of ice” ¶ [5]) comprising the substance in a liquid and/or solid phase would occur on the unmodified surface (“the freezing-point-lowering effect that is particularly preferred according to the invention results, on the one hand, from a topography or structuring in the nanometer range provided according to the invention, in combination with the quantitative and qualitative definition of the coating used according to the invention”, ¶ [109], see also ¶ [174]), 
wherein said phase change from said first phase to said second phase comprises nucleation of said substance on said nanostructured surface modification (“a heterogeneous nucleation of ice takes place on the surface of the two- or three-dimensional body, wherein the surface serves as a nucleus for the formation of ice. The energy barrier of heterogeneous nucleation, also referred to as WHET, is always smaller than the energy barrier of homogeneous nucleation, also referred to as WHOM”, ¶ [144]), wherein condensed droplets and/or solid particles of the substance exist on the nanostructured surface at or above the critical radius (It is old and well known that the radius controls the wetted state of the surface as referenced by Sun, wherein the Cassie Baxter state results in a non-wetted surface, refer to the conclusion section for an example and detailed explanation wherein references are cited but not relied upon regarding the instant rejection) of formation in a dewetted Cassie-Baxter state (“By increasing the contact angle, the contact area of the water drop and/or the ice becomes smaller, whereby adhesion is also reduced (‘Cassie-Baxter model’)” ¶ [146]), wherein 
said phase change is prevented or delayed on said modified surface in comparison to the unmodified surface (see annotation above and ¶ [174]). Although Haupt discloses a coating on a surface that delays freezing and that various parameters of the coating may be changed to reach a required freezing delay (i.e. thickness of coating, particle size, contact angle, material, topography, etc..), Haupt fails to explicitly disclose the energy barrier to phase change from said first phase to said second phase is greater than about 50% of the homogeneous nucleation energy. 
Haupt discloses that the freezing of a fluid on a substrate can be controlled due to various parameters of a coating on said substrate including contact angle (see ¶ [144]). Alizadeh, also drawn to coatings for delaying freezing of a fluid on a substrate, teaches that the energy barrier or energy threshold that must be surpassed in order to incur freezing, is directly related to contact angle “the contact angle affects both the interfacial surface area (for nuclei formation) and the energy barrier, or probability, of forming a single nucleus”, (see 5. Conclusions section). Therefore, the energy barrier or time delay that the substrate contains freezing fluid is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a larger contact angle will result in a longer delay in freezing, other parameters remaining constant. Therefore, since the general conditions of the claim, i.e. that the coating on the substrate is utilized to delay freezing or rather increase the energy barrier, was disclosed in the prior art by Haupt, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the plate member disclosed by Haupt having an energy barrier to phase change from said first phase to said second phase being greater than about 50% of the homogeneous nucleation energy. Furthermore, the range of greater than about 50% of the homogeneous nucleation energy is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention See MPEP 2144.05 II.
Regarding Claims 78-83, as the increase of the energy barrier is deemed a result effective barrier in the rejection of Claim 58, the same rationale applies to the energy barrier to phase change from said first phase to said second phase is greater than about 60%, 70%, 80%, 90%, 95%, 99% of the homogenous nucleation energy.
Regarding Claim 85, Haupt further discloses said first phase comprises water vapor, wherein said second phase comprises a liquid phase comprising water (“is subject to atmospheric effects and, accordingly, is characterized by frequent exposition to rain, condensate water or snow”, ¶ [5]), wherein the condensation of water is contemplated by Haupt as reacting with the corrosion preventing coating), and wherein said prevention or delay of phase change comprises prevention or delay of condensation of said vapor to form a liquid on said surface (“The technical problem forming the basis of the present invention, hence, is the requirement to provide means which prevent or reduce the icing of two- or three-dimensional bodies”, ¶ [12], wherein the nanostructured coating deters wetting of the coated surface from vapor or liquid phases).
Regarding Claim 86, Haupt further discloses said first phase comprises water vapor, wherein said second phase comprises a solid phase comprising water (“is subject to atmospheric effects and, accordingly, is characterized by frequent exposition to rain, condensate water or snow”, ¶ [5]), wherein the formation of ice and condensate is contemplated by Haupt as reacting with the corrosion preventing coating), wherein said vapor condenses on said surface to form a condensate comprising said droplets in said Cassie-Baxter state (“By increasing the contact angle, the contact area of the water drop and/or the ice becomes smaller, whereby adhesion is also reduced (‘Cassie-Baxter model’)” ¶ [146]), and wherein said prevention or delay of phase change comprises prevention or delay of solidification of said condensate to form a solid on said surface (“The technical problem forming the basis of the present invention, hence, is the requirement to provide means which prevent or reduce the icing of two- or three-dimensional bodies”, ¶ [12]).
Regarding Claim 87, Haupt further discloses said second phase comprises a solid phase (“The use of wind turbines, which are also referred to as wind power stations, is subject to atmospheric effects and, accordingly, is characterized by frequent exposition to rain, condensate water or snow”, ¶ [5]), and wherein said prevention or delay of phase change comprises prevention or delay of solidification of said vapor to form a solid on said surface or prevention or delay of a liquid condensed from said first phase to form a solid on said surface (“The surface of a two- or three-dimensional body should be provided with an optionally supported coating which, on the one hand, reduces, more particularly prevents, an adhesion of ice and, on the other hand, lowers the freezing point of water, with the result that the water does not freeze on the surface or freezes on the surface only at a later point, i.e., at an even lower temperature”, ¶ [108], wherein the surface modification prevents both liquid and vapor phases from solidification).
Regarding Claim 88, Haupt further discloses said vapor is water vapor, said solid is water frost or ice, and wherein said prevention or delay of phase change comprises prevention or delay of solidification of said water vapor to form water frost or ice on said surface (see previous annotations from ¶ [5] and ¶ [108]).
Regarding Claim 89, Haupt further discloses the nanostructured surface modification reduces the temperature at which frost formation occurs (see previous annotations from ¶ [5] and ¶ [108]).
Regarding Claim 91, as best understood, Haupt further discloses the nanostructured surface modification further comprises a barrier coating, a conversion coating, or a combination thereof (“the present invention relates to a body comprising an anti-icing coating. In some embodiments, the body comprises an anti-icing coating applied to a surface of the body” ¶ [16], wherein the coating of Haupt is intended to be a barrier coating against the external environment).
Regarding Claim 92, Haupt further discloses the surface modification where nucleation occurs comprises a metal oxide (“The invention concerns a two- or three-dimensional body having an anti-ice coating comprising at least one rare earth metal oxide”, abstract) or a polymer (“The anti-icing coating comprises a matrix in addition to the rare earth metal oxide, with the rare earth metal oxide being embedded in said matrix, preferably in particle form. This matrix comprises at least one hydrophobic material, preferably at least one hydrophobic polymer, preferably at least one fluorinated hydrocarbon polymer, preferably Teflon; preferably, the matrix consists of the at least one material, polymer or Teflon”, ¶ [73]). 
Regarding Claim 93, Haupt further discloses the surface modification where nucleation occurs comprises fluorinated compound(s) (“The anti-icing coating comprises a matrix in addition to the rare earth metal oxide, with the rare earth metal oxide being embedded in said matrix, preferably in particle form. This matrix comprises at least one hydrophobic material, preferably at least one hydrophobic polymer, preferably at least one fluorinated hydrocarbon polymer, preferably Teflon; preferably, the matrix consists of the at least one material, polymer or Teflon”, ¶ [73]).
Regarding Claim 94, Haupt further discloses said modified surface is subcooled below the equilibrium phase transition value of said first phase to said second phase and said substance still exists in said first phase (“the present invention hence provides that the surface of a two- or three-dimensional body should be provided with an optionally supported coating which, on the one hand, reduces, more particularly prevents, an adhesion of ice and, on the other hand, lowers the freezing point of water, with the result that the water does not freeze on the surface or freezes on the surface only at a later point, i.e., at an even lower temperature” ¶ [108]).

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al. (US PG Pub. 20160333458) in view of Alizadeh et al. (Publication entitled “Dynamics of Ice Nucleation on Water Repellent Surfaces”, 2012) as applied in Claims 58, 78-83, 85-89 and 91-94 above and in further view of Gurin et al. (US PG Pub. 20030151030) hereinafter referred to as Gurin.
Regarding Claim 84, although Haupt further discloses the nanostructured surface modification (“the anti-icing coating also comprises a structuring in the nanometer range in addition to the structuring in the micrometer range”, ¶ [98]) is prepared in a process that comprises: contacting the substrate with a solution that comprises a Group II (“The invention concerns a two- or three-dimensional body having an anti-ice coating comprising at least one rare earth metal oxide”, abstract), thereby depositing a nanostructured mixed metal oxide coating on the substrate (see abstract); and heating the substrate at a temperature from about 100°C to about 600°C (shown in Table IV, wherein the substrate is heated during the fabrication process at temperatures including 100°C, 300°C, 400°C, 500°C). Haupt fails to disclose the solution contains an amine.
Gurin, also drawn to a nanocomposite for heat exchange, teaches the addition of an amine (“The enhanced conductivity composition may further comprise additives, such as surfactants to reduce further the interfacial tension between the components. The interface between components typically contains voids and airspace that detracts from higher heat transfer coefficients and electrical resistance. For example, co-corrosion inhibitors selected from the group of aromatic acids and naphthenic acids, which acids have the free acid form or the alkaline, alkaline earth, ammonium and/or amine salt form may be used” ¶ [105]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Haupt with the addition of an amine, as taught by Gurin, the motivation being that amines are known to be utilized as an additive in order to reduce interfacial tension between components.         

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al. (US PG Pub. 20160333458) in view of Alizadeh et al. (Publication entitled “Dynamics of Ice Nucleation on Water Repellent Surfaces”, 2012) as applied in Claims 58, 78-83, 85-89 and 91-94 above and in further view of King (US PG Pub. 20140000857) hereinafter referred to as King.
Regarding Claim 90, although Haupt discloses the prevention or delay of phase change comprises prevention or delay of solidification of a gas to form a frozen phase of said gas on the surface, Haupt fails to disclose said vapor is CO2 gas.
King, also drawn to a surface for preventing phase change having nanostructures, teaches a vapor is CO2 (“Inorganic refrigerants known to the art include air, ammonia, carbon dioxide sulfur dioxide and water” ¶ [73]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Haupt with the vapor being CO2 gas, as taught by Ran, the motivation being that carbon dioxide is a known inorganic refrigerant utilized within numerous heat exchange systems due to carbon dioxide being a naturally occurring substance that is environmentally friendly when compared to other refrigerants on the market.         

Claims 58, 78-83, 85-89 and 91-94 are rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al. (US PG Pub. 20160333458) in view of Gao et al. (US PG Pub. 20100314575) hereinafter referred to as Haupt and Gao, respectively.
Regarding Claim 58, Haupt discloses a method for preventing or delaying the onset of a phase change on a surface (“an anti-ice coating comprising at least one rare earth metal oxide, a method for the production thereof, and the use of this anti-ice coating for preventing the formation of ice on, or for reducing the adherence of ice to, at least one surface”, abstract), said method comprising: 
providing a modified surface that comprises a nanostructured (“the anti-icing coating also comprises a structuring in the nanometer range in addition to the structuring in the micrometer range”, ¶ [98]) surface modification (“an anti-icing coating comprising at least one rare earth metal oxide”, ¶ [1]), wherein 
the nanostructured surface increases the energy barrier to a phase change or driving force required for a phase change from a first phase to a second phase for a substance that is in contact with the modified surface, in comparison to an unmodified surface that is identical to the modified surface with the exception that the unmodified surface does not comprise the surface modification (“the technical effect of "freezing slowing down" is achieved when, by coating at least one surface of a two- or three-dimensional body at a surface temperature of -20°C., the time period from the point when a drop of a liquid substance, preferably water, is applied to this surface until the drop crystallizes, i.e., freezes, is extended, preferably by at least a factor of 2, preferably by at least a factor of 5, preferably by at least a factor of 10, preferably by at least a factor of 20, as compared with such a surface of the two- or three-dimensional body having no coating according to the invention or being preferred according to the invention and containing at least one rare earth metal and oxygen”, ¶ [174]); and 
contacting a fluid stream that comprises a substance in a first phase comprising the substance in a vapor phase with said nanostructured surface under environmental conditions at which phase change to a second phase (“wind turbines…is subject to atmospheric effects and, accordingly, is characterized by frequent exposition to rain, condensate water or snow. Under corresponding environmental conditions, such precipitation accumulates on the rotor blades of a wind power station in the form of ice” ¶ [5]) comprising the substance in a liquid and/or solid phase would occur on the unmodified surface (“the freezing-point-lowering effect that is particularly preferred according to the invention results, on the one hand, from a topography or structuring in the nanometer range provided according to the invention, in combination with the quantitative and qualitative definition of the coating used according to the invention”, ¶ [109], see also ¶ [174]), 
wherein said phase change from said first phase to said second phase comprises nucleation of said substance on said nanostructured surface modification (“a heterogeneous nucleation of ice takes place on the surface of the two- or three-dimensional body, wherein the surface serves as a nucleus for the formation of ice. The energy barrier of heterogeneous nucleation, also referred to as WHET, is always smaller than the energy barrier of homogeneous nucleation, also referred to as WHOM”, ¶ [144]), wherein condensed droplets and/or solid particles of the substance exist on the nanostructured surface at or above the critical radius (It is old and well known that the radius controls the wetted state of the surface as referenced by Sun, wherein the Cassie Baxter state results in a non-wetted surface, refer to the conclusion section for an example and detailed explanation wherein references are cited but not relied upon regarding the instant rejection) of formation in a dewetted Cassie-Baxter state (“By increasing the contact angle, the contact area of the water drop and/or the ice becomes smaller, whereby adhesion is also reduced (‘Cassie-Baxter model’)” ¶ [146]), wherein 
said phase change is prevented or delayed on said modified surface in comparison to the unmodified surface (see annotation above and ¶ [174]). Although Haupt discloses a coating on a surface that delays freezing and that various parameters of the coating may be changed to reach a required freezing delay (i.e. thickness of coating, particle size, contact angle, material, topography, etc..), Haupt fails to explicitly disclose the energy barrier to phase change from said first phase to said second phase is greater than about 50% of the homogeneous nucleation energy. 
Haupt discloses that the freezing of a fluid on a substrate can be controlled due to various parameters of a coating on said substrate including particle size (see ¶ [43,93]). Gao, also drawn to coatings for delaying freezing of a fluid on a substrate, teaches that the energy barrier or energy threshold that must be surpassed in order to incur freezing, is directly related to particle size (“the nucleation process is directly related to the particle size…The energy barrier falls monotonically as R increases.  Because the icing probability is an exponential function of the free energy barrier, the dramatic increase of the icing probability with the particle size can be readily explained”, (see ¶ [51]). Therefore, the energy barrier or time delay that the substrate contains freezing fluid is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a smaller particle size will result in the fluid contacting air pockets and therefore a delay in freezing of the fluid occurs while also complicating the fabrication process as smaller particles involve increasing complexity in fabrication. Therefore, since the general conditions of the claim, i.e. that the coating on the substrate is utilized to delay freezing or rather increase the energy barrier, was disclosed in the prior art by Haupt, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the plate member disclosed by Haupt having an energy barrier to phase change from said first phase to said second phase being greater than about 50% of the homogeneous nucleation energy. Furthermore, the range of greater than about 50% of the homogeneous nucleation energy is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention See MPEP 2144.05 II.
Regarding Claims 78-83, as the increase of the energy barrier is deemed a result effective barrier in the rejection of Claim 58, the same rationale applies to the energy barrier to phase change from said first phase to said second phase is greater than about 60%, 70%, 80%, 90%, 95%, 99% of the homogenous nucleation energy.
Regarding Claim 85, Haupt further discloses said first phase comprises water vapor, wherein said second phase comprises a liquid phase comprising water (“is subject to atmospheric effects and, accordingly, is characterized by frequent exposition to rain, condensate water or snow”, ¶ [5]), wherein the condensation of water is contemplated by Haupt as reacting with the corrosion preventing coating), and wherein said prevention or delay of phase change comprises prevention or delay of condensation of said vapor to form a liquid on said surface (“The technical problem forming the basis of the present invention, hence, is the requirement to provide means which prevent or reduce the icing of two- or three-dimensional bodies”, ¶ [12], wherein the nanostructured coating deters wetting of the coated surface from vapor or liquid phases) .
Regarding Claim 86, Haupt further discloses said first phase comprises water vapor, wherein said second phase comprises a solid phase comprising water (“is subject to atmospheric effects and, accordingly, is characterized by frequent exposition to rain, condensate water or snow”, ¶ [5]), wherein the formation of ice and condensate is contemplated by Haupt as reacting with the corrosion preventing coating), wherein said vapor condenses on said surface to form a condensate comprising said droplets in said Cassie-Baxter state (“By increasing the contact angle, the contact area of the water drop and/or the ice becomes smaller, whereby adhesion is also reduced (‘Cassie-Baxter model’)” ¶ [146]), and wherein said prevention or delay of phase change comprises prevention or delay of solidification of said condensate to form a solid on said surface (“The technical problem forming the basis of the present invention, hence, is the requirement to provide means which prevent or reduce the icing of two- or three-dimensional bodies”, ¶ [12]).
Regarding Claim 87, Haupt further discloses said second phase comprises a solid phase, and wherein said prevention or delay of phase change comprises prevention or delay of solidification of said vapor to form a solid on said surface or prevention or delay of a liquid condensed from said first phase to form a solid on said surface (“The use of wind turbines, which are also referred to as wind power stations, is subject to atmospheric effects and, accordingly, is characterized by frequent exposition to rain, condensate water or snow”, ¶ [5] “The surface of a two- or three-dimensional body should be provided with an optionally supported coating which, on the one hand, reduces, more particularly prevents, an adhesion of ice and, on the other hand, lowers the freezing point of water, with the result that the water does not freeze on the surface or freezes on the surface only at a later point, i.e., at an even lower temperature”, ¶ [108]).
Regarding Claim 88, Haupt further discloses said vapor is water vapor, said solid is water frost or ice, and wherein said prevention or delay of phase change comprises prevention or delay of solidification of said water vapor to form water frost or ice on said surface (see previous annotations from ¶ [5] and ¶ [108]).
Regarding Claim 89, Haupt further discloses the nanostructured surface modification reduces the temperature at which frost formation occurs (see previous annotations from ¶ [5] and ¶ [108]).
Regarding Claim 91, as best understood, Haupt further discloses the nanostructured surface modification further comprises a barrier coating, a conversion coating, or a combination thereof (“the present invention relates to a body comprising an anti-icing coating. In some embodiments, the body comprises an anti-icing coating applied to a surface of the body” ¶ [16], wherein the coating of Haupt is intended to be a barrier coating against the external environment).
Regarding Claim 92, Haupt further discloses the surface modification where nucleation occurs comprises a metal oxide (“The invention concerns a two- or three-dimensional body having an anti-ice coating comprising at least one rare earth metal oxide”, abstract) or a polymer (“The anti-icing coating comprises a matrix in addition to the rare earth metal oxide, with the rare earth metal oxide being embedded in said matrix, preferably in particle form. This matrix comprises at least one hydrophobic material, preferably at least one hydrophobic polymer, preferably at least one fluorinated hydrocarbon polymer, preferably Teflon; preferably, the matrix consists of the at least one material, polymer or Teflon”, ¶ [73]). 
Regarding Claim 93, Haupt further discloses the surface modification where nucleation occurs comprises fluorinated compound(s) (“The anti-icing coating comprises a matrix in addition to the rare earth metal oxide, with the rare earth metal oxide being embedded in said matrix, preferably in particle form. This matrix comprises at least one hydrophobic material, preferably at least one hydrophobic polymer, preferably at least one fluorinated hydrocarbon polymer, preferably Teflon; preferably, the matrix consists of the at least one material, polymer or Teflon”, ¶ [73]).
Regarding Claim 94, Haupt further discloses said modified surface is subcooled below the equilibrium phase transition value of said first phase to said second phase and said substance still exists in said first phase (“the present invention hence provides that the surface of a two- or three-dimensional body should be provided with an optionally supported coating which, on the one hand, reduces, more particularly prevents, an adhesion of ice and, on the other hand, lowers the freezing point of water, with the result that the water does not freeze on the surface or freezes on the surface only at a later point, i.e., at an even lower temperature” ¶ [108]).

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al. (US PG Pub. 20160333458) in view of Gao et al. (US PG Pub. 20100314575) as applied in Claims 58, 78-83, 85-89 and 91-94 above and in further view of Gurin et al. (US PG Pub. 20030151030) hereinafter referred to as Gurin.
Regarding Claim 84, although Haupt further discloses the nanostructured surface modification (“the anti-icing coating also comprises a structuring in the nanometer range in addition to the structuring in the micrometer range”, ¶ [98]) is prepared in a process that comprises: contacting the substrate with a solution that comprises a Group II (“The invention concerns a two- or three-dimensional body having an anti-ice coating comprising at least one rare earth metal oxide”, abstract), thereby depositing a nanostructured mixed metal oxide coating on the substrate (see abstract); and heating the substrate at a temperature from about 100°C to about 600°C (shown in Table IV, wherein the substrate is heated during the fabrication process at temperatures including 100°C, 300°C, 400°C, 500°C). Haupt fails to disclose the solution contains an amine.
Gurin, also drawn to a nanocomposite for heat exchange, teaches the addition of an amine (“The enhanced conductivity composition may further comprise additives, such as surfactants to reduce further the interfacial tension between the components. The interface between components typically contains voids and airspace that detracts from higher heat transfer coefficients and electrical resistance. For example, co-corrosion inhibitors selected from the group of aromatic acids and naphthenic acids, which acids have the free acid form or the alkaline, alkaline earth, ammonium and/or amine salt form may be used” ¶ [105]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Haupt with the addition of an amine, as taught by Gurin, the motivation being that amines are known to be utilized as an additive in order to reduce interfacial tension between components.         

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al. (US PG Pub. 20160333458) in view of Gao et al. (US PG Pub. 20100314575) as applied in Claims 58, 78-83, 85-89 and 91-94 above and in further view of King (US PG Pub. 20140000857) hereinafter referred to as King.
Regarding Claim 90, although Haupt discloses the prevention or delay of phase change comprises prevention or delay of solidification of a gas to form a frozen phase of said gas on the surface, Haupt fails to disclose said vapor is CO2 gas.
King, also drawn to a surface for preventing phase change having nanostructures, teaches a vapor is CO2 (“Inorganic refrigerants known to the art include air, ammonia, carbon dioxide sulfur dioxide and water” ¶ [73]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Haupt with the vapor being CO2 gas, as taught by Ran, the motivation being that carbon dioxide is a known inorganic refrigerant utilized within numerous heat exchange systems due to carbon dioxide being a naturally occurring substance that is environmentally friendly when compared to other refrigerants on the market.         

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
On page 6 of the Arguments the Applicant states, “Haupt teaches a phase change from supercooled water (liquid) to ice (solid). This is different from the claimed invention, which includes nucleation of a substance from a vapor phase to form condensed droplets and/or solid particles of the substance on a nanostructured surface. See, e.g., Haupt Example 6.4, which teaches nucleation and freezing behavior of supercooled water, with delay of freezing observed on a Ho-deposited polyurethane film. Haupt does not teach or suggest a surface on which condensed droplets and/or solid particles of a substance that is initially in a vapor phase exist in a dewetted Cassie-Baxter state on a modified surface, thereby preventing or delaying a phase change of the substance to a second phase”. The Examiner respectfully disagrees. Haupt explicitly discloses the modified surface being exposed to condensation and icing of a fluid (“wind turbines…is subject to atmospheric effects and, accordingly, is characterized by frequent exposition to rain, condensate water or snow” ¶ [5]), wherein condensation is defined as a process in which the vapor form of a fluid transitions to liquid. Further, Haupt discloses a nano-structured coating that aligns with the Cassie-Baxter model (see ¶ [182]) in order to achieve a reduction in adhesion between the working fluid and the modified surface. Please see the rejection above regarding the newly amended limitations.

Conclusion
US PG Pub. 20160131615 to Sun et al. discloses a relationship between a radius and the wetted or dewetted state.
Sun states, "It should be pointed out that both Cassie and Wenzel state droplets could achieve a high contact angle of the drop while the liquid penetration only takes place for Wenzel state. During DWC process, one of the two wetting states may happen spontaneously depending on thermal, physical and chemical conditions of the surface or a partial wetting state-partial Cassie and partial Wenzel, (shown in FIG. 11C) could occur. The reason is that the nucleus (at a radius on the order of 1˜10 nm) of dropwise condensation usually takes place in between roughness, and easily wet the cavities of the micro/nanoscale structures to form Wenzel drops while others occur on the top of the roughness and will form Cassie drops”, ¶ [248]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/          Primary Examiner, Art Unit 3763